In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐3693

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


DOUGLAS D. JACKSON,
                                                Defendant‐Appellant.


         Appeal from the United States District Court for the 
          Northern District of Indiana, South Bend Division.
            No. 3:15‐CR‐6 — Robert L. Miller, Jr., Judge. 



    ARGUED OCTOBER 28, 2016 — DECIDED AUGUST 4, 2017


   Before RIPPLE, KANNE, and ROVNER, Circuit Judges.
    ROVNER, Circuit Judge. Douglas Jackson appeals following
a  jury  trial  at  which  he  was  convicted  of  three  counts  of
transporting a minor in interstate commerce with the intent
that she engage in illegal sexual activity, see 18 U.S.C. § 2423(a),
three  counts  of  sex  trafficking  of  a  minor,  see  18  U.S.C.
§ 1591(a), and one count of possessing a firearm in furtherance
2                                                        No. 15‐3693

of a crime of violence (sex trafficking of a minor), see 18 U.S.C.
§ 924(c). The district court sentenced Jackson to 295 months’
imprisonment. He appeals, arguing that his conviction under
§ 924(c) is invalid because the portion of that statute applicable
to his crime is unconstitutionally vague. He also challenges the
district court’s conclusion under the United States Sentencing
Guidelines that he was a leader or supervisor of the offense, see
U.S.S.G. § 3B1.1(1)(c), and that he obstructed justice when he
testified on his own behalf, see U.S.S.G. § 3C1.1. For the reasons
discussed below, we vacate Jackson’s conviction under § 924(c)
and vacate and remand for resentencing. 
                                    I.
    Jackson  met  the  minor  victim,  J.T.,  at  a  party  in  May  of
2014, when J.T. was fifteen years old and Jackson was twenty‐
five. J.T., who was just finishing the 9th grade, told Jackson her
actual age, but he claimed to be only seventeen. He asked her
if she was interested in making some money, and  then pro‐
ceeded to buy her clothes and pay to have her hair and nails
done. 
    Within several weeks, on June 6, 2014, Jackson drove the
two of them in a rented car to Atlanta, Georgia, where J.T. had
some family, including her father and siblings. Jackson paid for
the two of them to stay for two nights in a hotel. He also used
his cell phone and a prepaid credit card to post an ad in the
Atlanta section of the classified advertising website “Backpage‐
.com,” which prior to January 2017 contained an adult section
No. 15‐3693                                                                           3

advertising different categories of sex work.1 The title of the ad
said, “Sexy star beautiful mixed puerto rican in town looking
for a great time.” The e‐mail address connected to the ad was
Jackson’s  e‐mail,  and  the  listed  contact  number  was  for  a
prepaid flip phone that Jackson had purchased. Jackson and
J.T. used the prepaid cell phone to text customers, who were
charged $150 for thirty minutes with J.T. or $200 for an hour. 
    On  June  8th,  Jackson  and  J.T.  moved  on  to  Louisville,
Kentucky, basically repeating what they had done in Atlanta.
The Backpage.com ad from Atlanta was reposted with only
minor differences, and Jackson again paid for motels and food.
While  in  Louisville,  J.T.  stayed  with  a  customer  beyond  the
allotted time frame, and Jackson began texting her. In response
to Jackson’s query, “Wtf is takin so long” J.T. texted back that
the customer “spent another 15 mins.” The call log reflected
that  Jackson  attempted  to  call  J.T.  on  the  prepaid  phone
approximately fifteen minutes later, after which the following
text exchange took place: 
          J.T.: I’m tryin to make him cum
          Jackson: Bitch its a time limit not that he got to
          go now or I’m comin in




1
   See Amicus Curiae Brief of The National Center for Missing and Exploited
Children  at  2–7,  J.S.,  S.L.,  &  L.C.  v.  Village  Voice  Media  Holdings,  L.L.C.,
184  Wash.  2d  95  (Wash.  2015)  (asserting  that  Backpage  enables  and
disseminates child sex trafficking content and that its ads facilitate sex with
children). 
4                                                          No. 15‐3693

        J.T.: Alright
    Shortly after that encounter, Jackson’s cell phone was used
to repost the Backpage.com ad.
    After  their  stay  in  Louiville,  Jackson  and  J.T.  returned
briefly  to  South  Bend,  Indiana.  Next  they  headed  to  Grand
Rapids, Michigan with J.T.’s brother. After reserving a hotel in
Grand Rapids, Jackson reposted the original Backpage.com ad,
and J.T. responded to a call shortly before midnight at a local
Super 8 motel. She returned to Jackson’s car shortly after going
into the hotel room and reported that the customer had been
acting weird. While she was sitting with Jackson in the car, two
police officers conducting a routine patrol approached. One of
the officers testified that they frequently patrolled that Super
8  parking  lot  because  it  was  often  the  site  of  drug  and
prostitution activity. The officers saw J.T.’s bare leg propped
up  in  the  driver’s  side  of  the  car,  and  as  they  got  closer  to
investigate,  J.T.  hastily  exited  the  vehicle  with  her  shorts
unbuttoned and her underwear exposed. Jackson also sat up
and got out, reaching toward the floorboard as he did so. One
of  the  police  officers  shined  his  flashlight  onto  the  car’s
floorboard, revealing a loaded Hi‐Point .380 firearm, for which
Jackson had an Indiana permit.
   Jackson was arrested and J.T. was taken into police custody.
Under initial questioning, J.T. maintained that she was simply
joyriding and hanging out with Jackson and that she had never
had sex with him or anyone else for money. When faced with
the prospect of going into foster care, however, she admitted
that she was in Grand Rapids for prostitution. 
No. 15‐3693                                                         5

    Based on alleged criminal conduct with J.T. on June 6, 2014,
June 8, 2014, and June 13–14, 2014, Jackson was charged first by
complaint in December 2014 with two counts of sex trafficking
of  a  minor,  see  18  U.S.C.  §  1591(a).  Then  in  February  2015,
Jackson was ultimately indicted on three counts of knowingly
transporting  a  minor  in  interstate  commerce  to  engage  in
criminal sexual activity, see 18 U.S.C. § 2423(a); three counts of
recruiting,  enticing,  harboring,  transporting,  providing,
obtaining, and maintaining a minor in interstate commerce in
order to engage in a commercial sex act, see 18 U.S.C. § 1591(a),
and  one  count  of  possession  of  a  firearm  during  a  crime  of
violence, namely, sex trafficking, see 18 U.S.C. § 924(c). 
    At trial, both J.T. and Jackson testified, as well as several
government  witnesses  involved  in  investigating  the  case.
Contrary to her initial insistence to officers that she was not
engaging in prostitution, J.T. testified at trial that prostitution
was the intended purpose of the trips to Atlanta, Louisville,
and Grand Rapids, and that she engaged in commercial sex
acts in each city after Jackson posted the Backpage.com ads.
J.T.  also  explained  that  she  and  Jackson  split  the  proceeds
evenly between them.
   Jackson also testified, claiming that J.T. had told him when
they met that she was nineteen and that he had truthfully told
her that he was twenty‐five. He also maintained that their trips
were simply to travel and visit family and friends, and denied
posting  any  advertisements  on  Backpage.com.  Although  he
admitted knowing about the ads on Backpage.com, he claimed
that J.T. posted them herself using his phone. He asserted that
he assumed when she responded to the ads she was simply
giving  men  massages  or  talking  with  them.  He  also  denied
6                                                         No. 15‐3693

knowing that there were condoms in his car and insisted that
he had not received any money as a result of J.T.’s responses to
the Backpage.com postings.
   After  being  confronted  with  the  text  message  exchange
from  Louisville,  Jackson  conceded  knowing  that  J.T.  had
engaged in a sex act that time. But he insisted that he was upset
about it and believed it to be a one‐time occurrence. 
    The jury convicted Jackson on all counts. After trial, he filed
a motion under Federal Rule of Criminal Procedure 29 seeking
a judgment of acquittal on the charge under 18 U.S.C. § 924(c)
of using a firearm in furtherance of a crime of violence, “to wit:
sex trafficking of a minor.” Section 924(c)(3) defines a “crime
of violence” as any felony that (A) “has as an element the use,
attempted use, or threatened use of physical force against the
person or property of another“ (the “elements clause”) or (B)
“by its nature, involves a substantial risk that physical force
against the person or property of another may be used in the
course  of  committing  the  offense”  (the  “residual  clause”  or
“risk‐of‐force  clause”),  id.  at  §  924(c)(3)(A),  (B).  Specifically,
Jackson  argued  that  §  924(c)(3)(B)  was  subject  to  the  same
deficiencies  that  had  led  the  Supreme  Court  in  Johnson  v.
United States, —U.S.—, 135 S. Ct. 2551 (2015) to invalidate as
unconstitutionally  vague  the  similarly  worded  “residual
clause” of the Armed Career Criminal Act (“ACCA”), 18 U.S.C.
§ 924(e)(2)(B). 
    The district court denied Jackson’s motion after concluding
that  §  924(c)(3)(B)’s  definition  of  “crime  of  violence”  was
distinguishable  in  several  critical  respects  from  the  ACCA
residual clause. In Johnson, the Court considered the provision
No. 15‐3693                                                           7

in the ACCA mandating more severe penalties for a felon in
possession of a firearm with three or more previous convic‐
tions  of  a  “violent  felony,”  defined  in  18  U.S.C.
§  924(e)(2)(B)(iii)  as  a  felony  that  “is  burglary,  arson,  or
extortion,  involves  use  of  explosives,  or  otherwise  involves
conduct that presents a serious potential risk of physical injury
to another.” Johnson concluded the residual clause was uncon‐
stitutionally vague first because of the “grave uncertainty” in
determining the risk posed by the generic “ordinary case” of a
given crime and second, because the clause itself left uncer‐
tainty about how much risk was required for a crime to qualify
as a violent felony. Johnson, 135 S. Ct. at 2257–58. The Court
also noted its own repeated failures to “craft a principled and
objective standard out of the residual clause” demonstrated its
“hopeless indeterminancy.” Id. at 2258. 
    The district court found Johnson’s rationale inapplicable to
§  924(c)(3)(B)  for  several  distinct  reasons.  First,  the  district
court  noted  that  the  Court  in  Johnson  had  been  particularly
troubled by the list of enumerated crimes in the ACCA, which
added to the confusion in assessing what risk of injury was
required given the wide disparity for potential harm between
crimes on the list such as arson and extortion. See Johnson, 135
S. Ct. at 2558, 2559, 2561. The district court reasoned that the
lack of such a confusing enumerated list in § 924(c)(3)(B) made
the task of assessing whether a crime carried a substantial risk
that physical force would be used much less difficult.
    The district court also found the language around the risk
itself  much  narrower  in  §  924(c)  than  in  the  ACCA,  which
refers  broadly  to  the  unqualified  risk  of  “physical  injury  to
another” as opposed to the more specific risk in § 924(c) that
8                                                         No. 15‐3693

“physical force” would be used “in the course of committing the
offense”  (emphasis  added)—a  scope  temporally  limited  to
specific conduct by the offender at the time of the offense. See
Johnson,  135  S.  Ct.  at  2259  (noting  that  the  ACCA  gives  no
indication  of  “how  remote  is  too  remote”).  And  unlike  the
ACCA’s residual clause, which the Court noted had caused
multiple  splits  in  the  lower  federal  courts  and  defied  the
Court’s own “repeated attempts … to craft a principled and
objective standard,” id. at 2258, § 924(c)(3)(B) has not proven
difficult  for  courts  to  consistently  apply.  The  district  court
acknowledged that the Ninth Circuit in Dimaya v. Lynch, 803
F.3d 1110 (9th Cir. 2015), cert granted, 137 S. Ct. 31 (2016), had
extended Johnson’s rationale to the residual clause of 18 U.S.C.
§  16(b),  which  is  worded  identically  to  §  924(c)(3)(B),  but  it
found Dimaya neither binding nor persuasive. The court thus
denied Jackson’s motion for judgment of acquittal. 
    Over Jackson’s objections at sentencing, the district court
agreed with the recommendation in the presentence report that
Jackson’s  offense  level  should  be  increased  by  two  levels
because  he  was  a  manager  or  supervisor  in  the  offense,  see
U.S.S.G.  §  3B1.1(c),  and  another  two  levels  for  obstructing
justice  because  his  testimony  claiming  ignorance  of  J.T.’s
prostitution was false, see U.S.S.G. § 3C1.1. These adjustments,
taken  together  with  the  sex  trafficking  counts,  produced  an
advisory guideline range of 235 to 293 months’ imprisonment,
plus a mandatory 60‐month sentence to run consecutively on
the Section 924(c) count. The district court sentenced Jackson
to 295 months’ imprisonment, the minimum sentence under
the advisory guideline range. 
No. 15‐3693                                                        9

                                   II.
    On appeal, Jackson renews his contention that his convic‐
tion for possessing a firearm during a crime of violence, see 18
U.S.C. § 924(c)—i.e., sex trafficking of a minor, see 18 U.S.C.
§ 1591(a), must be vacated because § 924(c)(3)(B) is unconstitu‐
tionally vague. The Fifth Amendment’s proscription against
depriving an individual of life, liberty, or property without due
process of law supplies the rationale for the void‐for‐vague‐
ness  doctrine.  Under  it,  the  government  may  not  impose
sanctions “under a criminal law so vague that it fails to give
ordinary people fair notice of the conduct it punishes, or so
standardless  that  it  invites  arbitrary  enforcement.”  Welch  v.
United States, — U.S.—, 136 S. Ct. 1257, 1262 (2016) (quoting
Johnson, 135 S. Ct. at 2556). 
    In determining whether an offense is a “crime of violence”
under §  924(c), we  employ  the  categorical approach,  asking
whether the minimum criminal conduct necessary for convic‐
tion under the applicable statute—as opposed to the specific
underlying conduct at issue—amounts to a crime of violence
as defined  in subsection (A)  or (B). See,  e.g.,  Taylor v. United
States, 495 U.S. 575, 600 (1990); see also Mathis v. United States,
—U.S.—,  136  S.  Ct.  2243,  2248  (2016)  (outlining  categorical
approach as applied to prior conviction under ACCA). 
    Here the government concedes that under the categorical
approach, Jackson’s underlying conviction for sex trafficking
of  a  minor,  see  18  U.S.C.  §  1591(a),  does  not  “have  as  an
element” the use or attempted use of force, and therefore may
not  be  upheld  under  §  924(c)(3)(A)—the  elements  clause.
Specifically, sex trafficking of a minor may be proven without
10                                                        No. 15‐3693

a finding that the defendant used or threatened his victim with
force—for instance by luring an individual into sex trafficking
by fraud, money, clothing, or other non‐violent enticements.
See  United  States  v.  McMillian,  777  F.3d  444,  447  (7th  Cir.
2015)(minors  enticed  into  prostitution  primarily  “by  false
promises of love and money”); see also United States v. Booker,
No. 11‐1241, 447 Fed. Appx. 726 (7th Cir. Nov. 16, 2011) (victim
was already a sex worker when defendant recruited her).
    Given this, Jackson’s conviction stands or falls under the
residual or risk‐of‐force clause, which, recall, applies when the
underlying crime “by its nature, involves a substantial risk that
physical force against the person or property of another may
be used in the course of committing the offense.” Jackson’s task
of persuading us on appeal that § 924(c)(3)(B) is unconstitu‐
tional in the wake of Johnson is now a fait accompli: as outlined
below,  in  the  time  since  the  district  court  rejected  Jackson’s
argument,  we  have  extended  Johnson  to  conclude  that
§ 924(c)(3)(B) is unconstitutionally vague. See United States v.
Cardena,  842  F.3d  959,  996  (7th  Cir.  2016)  (holding  that  “the
residual clause in 18 U.S.C. § 924(c)(3)(B) is … unconstitutio‐
nally vague”). 
    In the wake of Johnson (and after the district court rejected
Jackson’s constitutional challenge to § 924(c)), we took up a
challenge to the similarly worded residual clause in 18 U.S.C.
§  16(b).  See  United  States  v.  Vivas‐Ceja,  808  F.3d  719  (2015),
(rehear’g  en  banc  denied  March  14,  2016).  In  Vivas‐Ceja,  the
defendant’s  maximum  sentence  for  illegally  reentering  the
United States, see 8 U.S.C. § 1326, was increased because he had
a  prior  conviction  for  an  “aggravated  felony,”  defined  as
relevant here as a “crime of violence” under § 16(b), which is
No. 15‐3693                                                        11

worded  identically  to  §  924(c)(3)(B)  to  include  any  felony
offense  that  “by  its  nature,  involves  a  substantial  risk  that
physical force against the person or property of another may
be  used  in  the  course  of  committing  the  offense.”  18  U.S.C.
§  16(b).  Deeming  the  residual  clause  in  §  16(b)  “materially
indistinguishable”  from  the  ACCA’s  residual  clause,  we
concluded in United States v. Vivas‐Ceja that the reasoning of
Johnson  likewise  rendered  the  residual  clause  of  §  16(b)
unconstitutionally  vague.  808  F.3d  at  720.  In  so  doing,  we
noted the Ninth Circuit’s identical conclusion about § 16(b) (in
the civil removal context). See Vivas‐Ceja, 808 F.3d at 722 (citing
Dimaya 803 F.3d at 1111 (holding that § 16(b) “suffers from the
same  indeterminancy”  as  the  ACCA’s  residual  clause)).  In
Vivas‐Ceja,  we  also  considered  and  rejected  the  potential
grounds for distinguishing the residual clause in § 16(b) from
the  ACCA.  Specifically,  we  rejected  the  government’s  claim
that the confusion created by the ACCA’s enumerated list of
crimes as well as the difficulty lower courts and the Supreme
Court itself had encountered applying the ACCA were critical
factors  to  the  Court’s  determination  that  the  ACCA  was
unconstitutionally  vague.  See  Vivas‐Ceja,  808  F.3d  at  723
(concluding  that  neither  the  confusing  list  of  enumerated
crimes  in  the  ACCA  nor  the  “pervasive  disagreement”  it
created among lower courts were “necessary condition[s]” to
the Court’s vagueness determination in Johnson).
   Although § 16(b) and § 924(c)(3)(B) are worded identically,
the government maintains in its brief that the latter is distin‐
guishable from § 16(b), which applies as a recidivist statute to
prior convictions as opposed to a contemporaneous underlying
federal crime. It also argues that Vivas‐Ceja is wrong because
12                                                        No. 15‐3693

§  16(b)  (and,  by  extension  §  924(c)(3)(B))  are  materially
distinguishable  from  the  residual  clause  of  the  ACCA  for
largely the same reasons cited by the district court. 
    As for the government’s suggestion that we reconsider our
holding  in  Vivas‐Ceja,  “[w]e  require  a  compelling  reason  to
overturn  circuit  precedent.”  Santos  v.  United  States,  461  F.3d
886, 891 (7th Cir. 2006) (quoting McClain v. Retail Food Emp’rs
Joint  Pension  Plan,  413  F.3d  582,  586  (7th  Cir.  2005)).  Stare
decisis  principles  dictate  that  we  give  our  prior  decisions
“considerable  weight”  unless  and  until  other  developments
such as a decision of a higher court or a statutory overruling
undermine them. See id.; Bethesda Lutheran Homes & Servs., Inc.
v. Born, 238 F.3d 853, 858–59 (7th Cir. 2001) (“For the sake of
law’s stability, a court will not reexamine a recent decision …
unless  given  a  compelling  reason  to  do  so.”).  In  the  case  of
Vivas‐Ceja, such a development is not entirely unlikely. Before
oral argument, the Supreme Court granted certiorari in Dimaya
to consider the continued viability of § 16(b) in the wake of
Johnson.  137  S.  Ct.  31  (U.S.  Sept.  29,  2016)  (granting  cert  in
Lynch  v.  Dimaya,  803  F.3d  1110  (9th  Cir.  2015)).  Given  the
obvious  parallels  between  §  16(b)  and  §  924(c)(3)(B),  if  the
Court  overruled  Dimaya,  our  holding  in  Vivas‐Ceja  would
likewise  be  undermined  and  its  rationale  inapplicable  to
§ 924(c)(3)(B). Given that uncertainty, we held off issuing our
opinion  in  anticipation  of  the  Supreme  Court’s  ruling  in
Dimaya. Recently, however, the Court restored Dimaya to the
calendar for reargument in the fall term. See Supreme Court of
the United States docket for Sessions v. Dimaya, No. 15‐1498,
available  at  https://www.supremecourt.gov/search.aspx?
filename=/docketfiles/15‐1498.htm (last visited July 27, 2017).
No. 15‐3693                                                        13

And in the interim, we concluded in Cardena that our holding
in Vivas‐Ceja compelled the conclusion that section 924(c) too
was unconstitutionally vague. Cardena, 842 F.3d at 996.
    Although Cardena reached its conclusion with little discus‐
sion, as discussed above, we had in Vivas‐Ceja already rejected
the arguments other courts have found persuasive in conclud‐
ing that Johnson’s rationale does not extend to either § 16(b) or
§ 924(c)(3)(B). 
    Given  our  recent  holdings  in  Cardena  and  Vivas‐Ceja,  we
reject the government’s argument that the residual clause of
§  924(c)(3)  is  sufficiently  distinguishable  from  either  the
ACCA’s residual clause held unconstitutional in Johnson or the
identically worded clause in § 16(b). In so doing, we recognize
that with the exception of the Ninth Circuit in Dimaya, most
circuits  to  have  considered  the  issue  since  have  declined  to
extend  Johnson’s  holding  to  invalidate  either  §  16(b)  or
§  924(c)(3)(B).  For  instance,  the  Second,  Sixth,  Eighth,  and
Eleventh  Circuits  have  all  concluded  that  the  “crime  of
violence”  defined  in  §  924(c)(3)(B)  is  not  unconstitutionally
vague because the text and application are sufficiently distin‐
guishable from the “violent felony” defined in §  § 924(e)(2)(B)
of the ACCA. See Ovalles v. United States, 861 F.3d 1257 (11th
Cir.  2017)  (rejecting  United  States  v.  Cardena,  collecting  and
analyzing cases and also noting that because ACCA’s § 924(c)
applies as a recidivist sentencing enhancement it has a “very
different function” than § 924(c)(3)(B) and its offense of use of
a firearm during commission of a contemporaneous underly‐
ing crime); United States v. Prickett, 839 F.3d 697, 699–700 (8th
Cir. 2016) (stressing that “the ACCA residual clause is linked
to a confusing set of examples that plagued the Supreme Court
14                                                        No. 15‐3693

in coming up with a coherent way to apply the clause, whereas
there is no such weakness in § 924(c)(3)(B)”); United States v.
Hill, 832 F.3d 135, 145–49 (2d Cir. 2016) (relying on fact that
language in § 924(c)(3)(B) is narrower than the ACCA, is not
linked to the confusing list of examples in the ACCA, and is
temporally  limited  to  a  contemporaneous  federal  predicate
crime);  United  States  v.  Taylor,  814  F.3d  340,  376–79  (6th  Cir.
2016) (cataloguing “significant differences making the defini‐
tion of ‘crime of violence’ in § 924(c)(3)(B) narrower than the
definition of ‘violent felony’ in the ACCA residual clause”). We
acknowledge that the case for distinguishing § 924(c)(3)(B) is
not altogether unconvincing, but conclude that, unless we hear
differently from the Supreme Court in Dimaya, stare decisis
and  our  recent  precedents  compel  the  conclusion  that
§  924(c)(3)(B)  is  unconstitutionally  vague.  See  Joy  v.  Penn‐
Harris‐Madison Sch. Corp., 212 F.3d 1052, 1066–67 (7th Cir. 2000)
(Under  doctrine  of  stare  decisis,  panel  is  bound  by  recent
precedent  with  substantially  similar  facts  when  governing
Supreme  Court  precedent  has  yet  to  address  the  matter).
Accordingly,  Jackson’s  §  924(c)  conviction  for  possessing  a
firearm in relation to a crime of violence must be vacated. 
    Jackson  also  challenges  the  district  court’s  sentencing
findings. We evaluate the district court’s factual findings under
the Guidelines for clear error and its ultimate legal conclusions
de novo. E.g., United States v. Cherry, 855 F.3d 813, 815–16 (7th
Cir. 2017). 
   The district court added two levels to Jackson’s guidelines
range under U.S.S.G. § 3B1.1(c). As relevant here, that section
applies to any defendant who is “an organizer, leader, man‐
ager,  or supervisor in any  criminal  activity.” Here Jackson’s
No. 15‐3693                                                          15

objection  to  §  3B1.1  in  the  district  court  was  limited  to  his
frivolous claim that he neither supervised nor managed J.T. On
appeal, however, he argues that § 3B1.1 is inapplicable because
it applies to offenses committed by multiple participants and
as a victim, J.T. could not be a “participant” in her own sex
trafficking.  Raised  as  it  is  for  the  first  time  on  appeal,  we
review this argument only for plain error. Jackson must thus
show  (1)  an  error;  (2)  that  was  plain;  (3)  that  affected  his
“substantial rights”; and (4) the court should exercise discre‐
tion  to  correct  the  error  because  it  seriously  affected  the
fairness or integrity of the judicial proceedings. See, e.g., United
States v. Armand, 856 F.3d 1142, 1144 (7th Cir. 2017) (citation
omitted). 
    The application notes to § 3B1.1(c) explain that a defendant
must organize or supervise at least “one or more other partici‐
pants” to qualify for the adjustment, see U.S.S.G. § 3B1.1(c) cmt.
n. 2. Under the guidelines, a participant is defined as someone
“criminally  responsible  for  the  commission  of  the  offense,”
whether or not convicted.” Id. cmt. n.1. The application notes
further clarify that a “person who is not criminally responsible
for  the  commission  of  the  offense  (e.g.,  an  undercover  law
enforcement officer) is not a participant.” Id. 
    This clarification makes clear that the district court erred by
applying § 3B1.1 to Jackson. Although it is apparent that he
supervised and managed J.T.’s prostitution, Jackson maintains,
and the government concedes, that a minor victim cannot be
considered  a  “participant”  in  her  own  trafficking.  In  United
States  v.  Jarrett,  the  Eighth  Circuit  considered  a  scenario
indistinguishable  from  Jackson’s  and  concluded  that  the
district court erred by applying § 3B1.1 because sex trafficking
16                                                     No. 15‐3693

victims cannot be both victims and participants in their own
trafficking, 956 F.2d 864 (8th Cir. 1992). As the court in Jarrett
observed, “the fact that [victims] were transported does not
make  them  participants.  Neither  does  the  fact  that  their
conduct was a violation of some other law, for example, a state
law against prostitution.” Id. at 868. Other courts to consider
the issue have approved, at least in dicta, of Jarrett’s holding,
concluding that a victim may only be considered a “partici‐
pant” if she coerces or transports or otherwise oversees other
victims. See United States v. Smith, 719 F.3d 1120, 1126 (9th Cir.
2013); United States v. Scott, 529 F.3d 1290, 1303 (10th Cir. 2008)
(applying  §  3B1.1  when  victim  had  “done  far  more  than
undertake her own prostitution activities under [defendant’s]
supervision”); see also United States v. Britton, No. 11‐2083, 567
Fed. Appx. 158, 161 (3d Cir. May 29, 2014).
     The government concedes that as a victim of Jackson’s sex
trafficking, J.T. cannot be considered a “participant” such that
the  manager  or  supervisor  adjustment  under  §  3B1.1  is
applicable.  We  too  conclude  that  the  district  court  erred  in
applying § 3B1.1. Moreover, the error was plain and affected
Jackson’s substantial rights. The two level increase in Jackson’s
guideline  range  affected  his  sentence,  and  the  government
concedes that nothing in the record reveals whether the district
court, which imposed the minimum sentence available under
Jackson’s  incorrectly  calculated  guidelines’  range,  would
impose  the  same  sentence  without  the  adjustment  under
§ 3B1.1. 
   Finally, Jackson challenges the district court’s conclusion
that  his  trial  testimony  amounted  to  obstruction  of  justice
under § 3C1.1. That section applies when a defendant perjures
No. 15‐3693                                                       17

himself at trial. See United States v. Dunnigan, 507 U.S. 87, 96
(1993). Although a bare denial of guilt is insufficient to sustain
the obstruction of justice adjustment, it is appropriate when a
defendant takes the stand and tells the jury a false story on
material matters. United States v. Stenson, 741 F.3d 827, 831 (7th
Cir. 2014).
    Jackson  attempts  to  characterize  his  trial  testimony  as
merely  a  general  denial  of  guilt,  but  we  have  no  difficulty
concluding that the district court’s careful factual findings to
the contrary were not clearly erroneous. Id. (Noting that we
review factual findings supporting application of § 3C1.1 for
clear  error).  The  district  court  noted  that  Jackson  testified
falsely about a “central issue” in the case by denying that the
road  trips  to  Atlanta,  Louisville  and  Grand  Rapids  were  to
allow  J.T.  to  engage  in  prostitution.  It  also  characterized
Jackson’s  insistence  that  he  had  no  knowledge  about  J.T.’s
provision of sexual services as false and material. Finally, the
district court disbelieved Jackson’s claim that he did not place
any of the Backpage.com ads, finding J.T.’s contrary testimony
that Jackson did place the ads more credible. None of these
factual findings were clearly erroneous, and in light of these
findings the district court certainly did not err by concluding
that Jackson obstructed justice under § 3C1.1.
                                  III.
    In light of our holding that § 924(c)(3)(B) is unconstitutiona‐
lly vague, we VACATE Jackson’s conviction under § 924(c) for
possessing a firearm in furtherance of a crime of violence. We
also  VACATE  and  REMAND  for  resentencing  without  the
organizer or supervisor adjustment under § 3B1.1.